[voltrlsaamendmentredacte001.jpg]
CONFIDENTIAL TREATMENT REQUESTED Execution Copy AMENDMENT NO. 1 TO RECEIVABLES
LOAN AND SECURITY AGREEMENT AMENDMENT NO. 1 DATED JUNE 8, 2018 (this
"Amendment") to the RECEIVABLES LOAN AND SECURITY AGREEMENT, DATED AS OF JANUARY
25, 2018 (the "Existing Agreement"), among VOLT FUNDING II, LLC (the
"Borrower"), VOLT INFORMATION SCIENCES, INC. (the "Servicer"), AUTOBAHN FUNDING
COMPANY LLC ("Autobahn"), as Conduit Lender, the OTHER LENDERS PARTY THERETO, DZ
BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK BRANCH
("DZ Bank"), as agent (the "Agent") and Autobahn and DZ Bank, as letter of
credit issuers (the "LC Issuers") (the Existing Agreement, as amended by this
Amendment and as it may be further amended, supplemented, modified and/or
restated in accordance with its terms, the "Agreement"). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed
thereto in the Agreement. WHEREAS, the Borrower has requested an exception to
the limitation on Eligible Receivables with original terms in excess of 60 days
as set forth in the definition of "Overconcentration Amount"; WHEREAS, the
parties wish to make certain additional changes, effective retroactively to the
original Closing Date, for consistency with the servicing and administration of
the Agreement; WHEREAS, Autobahn is currently the only Lender under the Existing
Agreement; and WHEREAS, in conjunction with the foregoing, the parties hereto
have agreed to amend the Existing Agreement on the terms and subject to the
conditions herein set forth; NOW, THEREFORE, for valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and subject to the
fulfillment of the conditions set forth below, the parties hereto agree to the
following amendments: 1. Current Amendment to Existing Agreement. As of the
Effective Date (as defined below), the Existing Agreement shall be amended by
deleting clause (xii) of the definition of"Overconcentration Amount" in Section
1.01 of the Existing Agreement and replacing it in its entirety by the
following: (xii) Eligible Receivables (other than Eligible Receivables for which
[ X X X ] or a Subsidiary thereof is an Obligor, so long as [XXX] is rated [XXX]
(or its equivalent) or better by at least one Rating Agency) with original
payment terms permitting payment more than 60 days after the date the Receivable
is invoiced: 2.5%; Portions of the exhibit, indicated by the mark “[XXX],” were
omitted and have been filed separately with the Securities and Exchange
Commission pursuant to the Registrant’s application requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[voltrlsaamendmentredacte002.jpg]
2. Retroactive Amendment to the Existing Agreement. Effective as of the Closing
Date, the Existing Agreement shall be amended by deleting the definition of
"Borrowing Base Deficiency" in Section 1.01 of the Existing Agreement and
replacing it in its entirety by the following: "Borrowing Base Deficiency": At
any time, the extent to which the sum of (i) the then Advances Outstanding and
(ii) the Adjusted LC Participation Amount, exceeds the Borrowing Base. 3.
Conditions to Effectiveness. This Amendment shall be effective on the date of
delivery to the Agent of (i) counterparts of this Amendment duly executed by all
parties hereto (such date, the "Effective Date"). 4. Miscellaneous. 4.1 Each
ofthe Borrower and the Servicer represents and warrants (which representations
and warranties shall survive the execution and delivery hereof) that, upon the
effectiveness of this Amendment: (a) each of the Borrower and the Servicer has
the corporate power and authority to execute and deliver this Amendment and has
taken or caused to be taken all necessary corporate actions to authorize the
execution and delivery of this Amendment; (b) no consent of any other Person
(including, without limitation, shareholders or creditors of the Borrower or the
Servicer), and no approval or authorization of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution and performance of this Amendment by the
Borrower or the Servicer other than such that have been obtained; and (c) the
Existing Agreement, as amended hereby, constitutes the legal, valid and binding
obligation of each of the Borrower and the Servicer, enforceable against each of
them in accordance with its terms except as the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, reorganization and other similar
laws of general application affecting creditors' rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law). 4.2 The Existing Agreement, as amended hereby, is hereby
ratified and confirmed in all respects and remains in full force and effect in
accordance with its terms. In addition, this Amendment shall not be deemed a
waiver of any Amortization Event, Servicer Event of Default or Event of Default
(nor any event that but for notice or lapse of time or both would constitute an
Amortization Event, Servicer Event of Default or Event of Default) or any other
term or condition of any Basic Document, shall not be deemed to prejudice any
right or rights which any Lender or the Agent (i) have to exercise any rights,
remedies, powers, claims or causes of action now or hereafter available under
the Agreement or any other Basic Document as a result of any past, present or
future Amortization Event, Servicer Event of Default or Event of Default (nor
any event that but for notice or lapse of time or both would constitute an
Amortization Event, Servicer Event of Default or Event of Default), or (ii)
otherwise may now have or may have in the future under or in connection with any
Basic Document or any of the 162895768 2



--------------------------------------------------------------------------------



 
[voltrlsaamendmentredacte003.jpg]
instruments or agreements referred to therein, as the same may be amended from
time to time (including pursuant to this Amendment), and each of the Agent and
the Lenders hereby reserve all of their respective rights, remedies, powers,
claims and causes of action under the Existing Agreement, as amended hereby, and
under applicable law, all of which rights, remedies, powers, claims and causes
of action are cumulative to such patiy. 4.3 All references in the Existing
Agreement to "this Agreement" and "herein" and all references to the Agreement
in the documents executed by the parties hereto in connection with the Existing
Agreement shall mean the Existing Agreement as amended hereby and as it may in
the future be amended, restated, supplemented or modified from time to time. 4.4
This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
e-mail in portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment. 4.5 The Borrower hereby agrees
to pay all reasonable and documented out- of-pocket third-party costs and
expenses incurred by the Agent and the Lenders in connection with this Amendment
as required pursuant to Section 16.03 of the Agreement to be paid, including,
without limitation, the reasonable fees and expenses of Arnold & Porter Kaye
Scholer LLP, counsel to the Agent. 4.6 GOVERNING LAW. THIS AMENDMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION. [Signature pages to follow.] 162895768 3



--------------------------------------------------------------------------------



 
[voltrlsaamendmentredacte004.jpg]




--------------------------------------------------------------------------------



 
[voltrlsaamendmentredacte005.jpg]




--------------------------------------------------------------------------------



 
[voltrlsaamendmentredacte006.jpg]




--------------------------------------------------------------------------------



 